DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ultrasound imaging assembly” in claim 1 and “engagement feature” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the engagement feature, the specification at [0055] (citing PGPUB US 20200289085 A1 herein and hereafter) iterates that this is “any number of securing mechanisms or methods as known in the art, such as, but not limited to surface roughening, grooves, threads”. Therefore the examiner will interpret the feature as any securing method or mechanism known in the art.
The examiner notes that while the term exists in the specification it is never structurally described, even implicitly, and is never defined explicitly. Indeed the examiner notes that the term cannot be found in the “DETAILED DESCRIPTION” portion of the specification at all and is never stated to comprise any structure, not even a transducer. For compact prosecution purposes the examiner notes that a series of potentially related means are present in the specification which bear addressing as follows:
First there is an “imaging assembly” which can non-ultrasonic per se (as per [0037]: “the imaging assembly 110 can obtain imaging data associated with … optical coherence tomography (OCT), and/or other suitable imaging modalities”) and therefore is not the examiner interpretation of the term and the examiner further notes that this “imaging assembly” is not actually structurally described in any portion of the specification. Second there is a “scanner assembly” which does not contain the ultrasonic but 
Since none of these terms is directly interpretable as the “ultrasound imaging assembly” and since the “ultrasound imaging assembly” itself is not adequately described in the specification the examiner will interpret this as either 1) an old and well-known feature, or 2) an assembly potentially comprised of multiple structure but including at least an ultrasonic transducer.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” of an analog thereof but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “tip member”, “flexible elongate member”, and “reinforcing apparatus” in claims 1, 15, and 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specifically the “flexible elongate member” recites the generic term “member” but has no claimed function and therefore is not subject to interpretation under this title. Likewise the “tip 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, 6-7, 9-10 and 18-19, the claims recite or require by dependency that the elements have a “linear outer diameter” or a “sloped outer diameter” or a “curvilinear outer diameter”; however these render the claims prima facie indefinite in the manner best posed as the question, sloped/linear/curvilinear with respect to what? Additionally it is unclear whether these relate to increasing/decreasing/static diameters as e.g. a “linear” diameter judged with respect to either the inner diameter or with respect to a longitudinal axis of the flexible elongate member might be a static/unchanging diameter or it may be a linearly increasing/linearly decreasing diameter where these sorts of options are so different from each other that employing wording that encompasses all options is in itself confusing. For examination purposes the diameters in question will be examined below as they are best understood.
Regarding claim 2, the claim recites that cavity comprises “a junction region at a proximal portion of the tip member” but does not in any way what this is a junction between, what if any function this junction serves, etc. such that the mere existence of the cavity appears to read on this limitation since any portion thereof will read on claimed statement. Clarification or removal of the limitation is required as it does not appear to further limit its parent claim and does not provide any examinable feature.
Regarding claim 5, the claim recites that the a region of the tip member is such that “an outer diameter of the crossing region decreases along a longitudinal axis of the flexible elongate member” however, the axis extends in both directions so it is unclear whether to diameter is increasing or decreasing as one proceeds proximally or distally rendering the claim language unclear and indefinite.

Claim limitation “ultrasound imaging assembly” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The reasons for holding that this is not clearly linked being iterated above in the claim interpretation section which are incorporated herein for the sake of brevity instead of restated. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
At least claims 1, 15, and 18 are directly affected due to reciting the “ultrasound imaging assembly”, and therefore claims 2-14, 16-17, and 19 are affected by this issue at least by virtue of dependency.

Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140163421 A1 by Van Hoven (hereafter Hoven).

Regarding claim 1, Hoven teaches: 1. An intraluminal imaging device (see Hoven’s Abstract), comprising:
(see Hoven’s [0020] or see Figs. 1 and 3 noting proximal portion 130/230 and distal portions 110/210 and 120/220);
an ultrasound imaging assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient (as best understood, see Hoven’s Fig. 3 part 270 and its related/surrounding elements which are an ultrasonic probe that is part of a larger ultrasonic assembly comprising the structures there around); and
a tip member disposed at the distal portion of the flexible elongate member, the tip member comprising a cavity adjacent to the ultrasound imaging assembly and configured to be filled with an adhesive to couple the tip member and the ultrasound imaging assembly (see Hoven’s Figs. 1-4 noting the tip 210-220, and cavity filled with adhesive 254 which couples the tip to the imaging assembly as per [0029]).
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that the “ultrasound imaging assembly” is otherwise not of the sort taught by Hoven and not of the sort provided for in the examiner’s interpretation it is pertinent to establish for compact prosecution purposes that this feature would still be rejectable.
Specifically, the examiner notes that “ultrasound imaging assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more compact and allowing more transducer elements to be employed thus increasing resolution and overall image quality. See MPEP 2144.03.


Regarding claims 2-10, Hoven further teaches: 
2. The device of claim 1, wherein the cavity comprises a junction region at a proximal portion of the tip member (as best understood this is inherent, but alternatively and for compact prosecution note that the cavity has ends and itself forms a junction between Hoven’s 210 and 220 and or is part of the junction/transition region 220 as depicted in Fig. 3), and the cavity comprises a smaller outer diameter relative to the proximal portion of the tip member (see Hoven’s Fig. 3 and note that the cavity is distal to and smaller than the OD of the proximal portion 230; furthermore and in accordance with the fact that this is alternatively rejected the examiner notes that this is additionally well known as it is a portion of how the admitted prior art constructs and conjoins the ultrasound transducer/imaging assembly which applies ceteris paribus to the rejections of claims 3-4 below). 
3. The device of claim 2, wherein the cavity comprises a linear outer diameter (as best understood, this is linear at least over a portion thereof as depicted in Fig. 3). 
4. The device of claim 2, wherein the cavity further comprises a sloped outer diameter (as best understood this is sloped, e.g. with respect to the longitudinal axis depicted in Fig. 3). 
5. The device of claim 2, wherein a distal portion of the tip member comprises a crossing region configured to cross an occlusion of the lumen (while Hoven does not describe a method of using the device to cross occlusions, the examiner notes that this is an apparatus claim and the limitation in question therefore appears to be inherent. For example the claims do not link any further structure to this function and therefore it appears that this is inherent for any intraluminal device (e.g. they could cross a mild and non-total occlusion with no special structures, likewise even a flimsy device could be used to cross an occlusion after it has been opened by another device, etc.). Likewise the examiner also notes that the claims do not specify what sort of occlusion this is nor what sort of lumen it is used in (e.g. noting the difference in requirements for crossing occlusions in the bowel versus the bloodstream) so by virtue of being elongated alone the examiner also holds that even if not inherent the invention of Hoven is certainly fully capable of as much, e.g. by virtue of their shape as depicted in Figs. 1-3 and 5, and/or by virtue of the material choice for construction which is disclosed to be both flexible but strong, e.g. at [0010]), wherein an outer diameter of the crossing region decreases along a longitudinal axis of the flexible elongate member (see Fig. 3 and note the variation in OD). 
6. The device of claim 5, wherein the crossing region of the tip member comprises a linear outer diameter (as best understood see Figs. 2-3 and note that this is linear with respect to the longitudinal axis). 
7. The device of claim 5, wherein the crossing region of the tip member comprises a curvilinear outer diameter (as best understood, see Fig. 5 and note that in light of [0041] there is a smooth transition from two portions that are linear with respect to the same longitudinal axis and therefore there is a curvilinear portion, or simply see the Title of the invention where, the invention is intended to flex and thus some region will necessarily be curvilinear with respect to the longitudinal axis during use. Also note that a guide wire can be a portion of or located at the tip member and as ordinarily understood this would possess a blunt/curved/atraumatic tip or simply see the 103 alternative rejection below because it is unclear what sort of curve is claimed but it is clear that this is a change in size/shape/proportion of the tip). 
8. The device of claim 5, wherein a distal end of the tip member is shaped to facilitate crossing the occlusion (as best understood while Hoven does not describe a method of using the device to cross occlusions, the examiner notes that this is an apparatus claim and the limitation in question therefore appears to be inherent. For example the claims do not link any further structure or specific shape to this function and therefore it appears that this is inherent for any intraluminal device (e.g. they could cross a mild and non-total occlusion with no special shapes/structures, likewise even a flimsy or poorly shaped device could be used to cross an occlusion after it has been opened by another device, etc.). Likewise the examiner also notes that the claims do not specify what sort of occlusion this is not what sort of lumen it is used in (e.g. noting the difference in requirements for crossing occlusions in the bowel versus the bloodstream) so by virtue of being elongated alone the examiner also holds that even if not inherent the invention of Hoven is certainly fully capable of as much, e.g. by virtue of their shape as depicted in Figs. 1-3 and 5 which appears similar if not the same as that depicted in the applicant’s Figs. 9-11, and/or by virtue of the material choice for construction which is disclosed to be both flexible but strong, e.g. at [0010]). 
9. The device of claim 8, wherein the distal end of the tip member comprises a linear outer diameter (as best understood see Figs. 2-3 and note that this is linear with respect to the longitudinal axis). 10. The device of claim 8, wherein the distal end of the tip member comprises a curvilinear outer diameter (as best understood, see the Title of the invention where, the invention is intended to flex and thus the distal end could flex and therefore be curvilinear with respect to the longitudinal axis during use. Also note that a guide wire can be a portion of or located at the tip member and as ordinarily understood this would possess a blunt/curved/atraumatic tip or simply see the 103 alternative rejection below because it is unclear what sort of curve is claimed but it is clear that this is a change in size/shape/proportion of the tip).
Additionally or alternatively, in order to compact prosecution in light of the 112(b) issues noted above the examiner further iterates that in each instance and for all of the foregoing limitations, the limitations can be seen to be each of merely a change in size, merely a change in shape, and merely a change in proportion. As such and in the alternate all limitations of claims 2-10 also appear to be prima facie obvious variants over Hoven, at least in light of the legal precedent set forth in MPEP 2144.04(IV).
Therefore and in the alternative, it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to enact such changes as would remedy any difference between 

Regarding claim 11, Hoven further teaches: 11. The device of claim 8, wherein the distal end of the tip member comprises a reinforcing apparatus (see for example Hoven’s Fig. 3 or [0026] and [0031] noting that there explicitly reinforced regions and in the distal portions of the invention and also that even in the very distal end of the tip there are multiple layers (e.g. 212, 214, 216) per se, each of which reinforces the others or note that guidewire 255 would even meet this requirement unless the claim is further limited). 

Regarding claim 12, Hoven teaches and/or obviates the basic invention as given above in regards to claim 11; however Hoven does not remark on the colors of his components. Therefore Hoven fails to explicitly teach the use of a reinforcing member that is of a different color than the rest of the tip.
However, the examiner is of the opinion that Hoven implicitly teaches this in various ways depending on the interpretation of the reinforcing member (as the examiner rebutted this limitation using multiple structures above). For example if regarding the reinforcement as one of the layers of the distal tip the examiner notes that these have different properties and coatings and can be entirely different materially so as to establish a clear case that they would implicitly be understood to have different coloration unless died (which is not taught by Hoven) even though Hoven does not explicitly address the colors of the layers (see Hoven’s [0009] for a synopsis and see [0033]-[0035] for an example of using different polymers (presumably of different colors because they are not the same things and are not stated to be dyed to the same color) as the materials for these layers). 
However and as yet a further alternative, the examiner notes that this is prima facie obvious under the legal precedent set forth in MPEP 2144.04(I) where the choice of a different color is the epitome of an aesthetic design choice.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify one or more of Hoven’s reinforcing apparatuses to be a different color.
 
Regarding claim 13, Hoven further teaches: 13. The device of claim 2, wherein the proximal portion of the tip member comprises a first material and the distal portion of the tip member comprises a second material (this is taught by Hoven in multiple ways, noting for example that 210 is comprised of multiple layers, the layers comprise different materials as iterated at [0009] or in more detail at [0033]-[0035] and that the claims do not exclude the proximal and distal portions from having the same materials, just that they at least have two. Alternatively, regarding the tip as 210-220 it is noted that part 260 is e.g. a metal reinforcing portion as described in [0036] which exists in the proximal end of the tip portion but not in the distal end thereof). 

Regarding claim 14, Hoven further teaches: 14. The device of claim 2, wherein the tip member comprises an inner diameter associated with a lumen extending therethrough, wherein the inner diameter comprises an engagement feature configured to contact at least portion of the ultrasound imaging assembly disposed within the lumen (with regards to the engagement, this is broad enough so as to only require contact and given that the ultrasound imaging assembly is broadly drafted it appears that either the adhesive 254 or even the fluid 235 as depicted in Fig. 3, by virtue of being in contact with both the inner lumen and the assembly, could read on this. Moreover and potentially more germane to compact prosecution the examiner also notes that this is a feature of the alternative grounds of rejection and is yet another portion of what is well-known in the art). 

Regarding claim 15, Hoven teaches: 15. An intraluminal imaging device (see Hoven’s Abstract), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see Hoven’s [0020] or see Figs. 1 and 3 noting proximal portion 130/230 and distal portions 110/210 and 120/220);
an ultrasound imaging assembly disposed at the distal portion and configured to obtain ultrasound imaging data while positioned within the lumen of the patient (as best understood, see Hoven’s Fig. 3 part 270 and its related/surrounding elements which are an ultrasonic probe that is part of a larger ultrasonic assembly comprising the structures there around); and
a tip member at the distal portion of the flexible elongate member and comprising a first material at a distal portion of the tip member and a second material at a proximal portion of the tip member (see Hoven’s Figs. 1-4 noting the tip 210-220, then noting that when regarding just 210 as the tip there are plural layers 212, 214, and 216 which are described in [0009] and [0033]-[0035] to be comprised of different materials such that both the first and second materials are present at both the proximal and distal ends thereof, reading on the limitations from a first perspective. Likewise and from a second perspective regarding the tip as 210-220 it is noted that part 260 is e.g. a metal reinforcing portion as described in [0036] which exists in the proximal end of the tip portion but not in the distal end thereof). 
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that 
Specifically, the examiner notes that “ultrasound imaging assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more compact and allowing more transducer elements to be employed thus increasing resolution and overall image quality. See MPEP 2144.03.
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve Hoven with the use of well-known ultrasound imaging assemblies instead of or in addition to Hoven’s rotating assembly because such embodiments have well-known advantages in terms of robustness and resolution.

Regarding claim 16 Hoven further teaches: 16. The device of claim 15, wherein the first material is less rigid than the second material such that the distal portion of the tip member is more flexible than the proximal portion of the tip member (as the examiner give plural options for Hoven’s materials the examiner notes that this can be seen in multiple ways as follows: when regarding the tip portion as 210-220 the first materials are polymers and the second material if a steel support tube, as can be seen in Figs. 3 in light of the discussion of the layers 212, 214, and 216 found in [0009] and [0033]-[0035] and in light of the discussion of the support structure 260 which is proximal thereto and which is described in [0036]. Alternatively, when regarding the tip as only 210, Hoven teaches that some of his layers are more flexible than others, see [0009] and [0033]-[0035] noting that high density polyethylene of the inner layer is more rigid then the functionalized polyethylene of the middle layer and that outer layer is the most flexible as it is composed of polyether or polyamide and is stated to be flexible per se as such the material of the outer layer can be the first material and the material of one of the middle or inner layer will therefore read on the second material of the claim and where the tip will inherently flex more at the free end not supported by the support structures steel tube). 

Regarding claim 17, Hoven teaches: 17. The device of claim 15, further comprising a transition region between the proximal portion and the distal portion, the transition region comprised of the first material and the second material (as the examiner give plural options for Hoven’s materials the examiner notes that this can be seen in multiple ways as follows: when regarding the tip as 210 than any region can be chosen to be the transition and that the three layers 21, 214, and 216 will each be are present in the region as depicted in Fig. 3. When regarding the tip as 210-220 then the region would be any region that includes at least a portion of 210 and 220, for example a region centered on 254).

Claim(s) 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 20140180124 A1 by Whiseant et al. (hereafter Whiseant).

Regarding claim 18, Whiseant teaches: 18. An intraluminal imaging device (see Whiseant’s Abstract for establishing that this is intraluminal, see [0002] for this being purposed for imaging), comprising:
a flexible elongate member configured to be inserted into a lumen of a patient, the flexible elongate member comprising a proximal portion and a distal portion (see Figs. 1 noting proximal portions 102 and 104 and see Figs. 2 noting the distal portion, where [0047] iterates that 200 is the distal end of 104);
(as best understood, Whiseant’s [0027] and note that the invention can include an ultrasound transducer for IVUS, ICE, of the like and/or see [0070] which states the same); and
a tip member at the distal portion of the flexible elongate member and comprising a proximal portion and a distal portion, wherein the proximal portion of the tip member comprises linear outer diameter and varying wall thickness, and the distal portion of the tip member comprises a varying outer diameter and a constant wall thickness (see Figs. 2 and note that at tapered portion 210, the distal portion of the tip, the wall thickness is constant and the outer diameter varies (decreases). Then note that at all points prior to the tapered portion the outer diameter of the elongated member as a whole is constant, and therefore linear/the same with regards to the longitudinal axis as best understood. Furthermore Whiseant states that his wall thickness in the proximal portion can vary at [0060] where instead of removing material from 212 to account for the thickness of 216 while maintaining the inner lumen diameter, one of his options is instead to allow the size of the inner lumen to vary as the thickness of the combined 212 and 216 vary).
Additionally or alternatively, the examiner notes that it may compact prosecution to reject other potential meanings of the claims where the claimed meaning is unclear. Therefore if one presumes that the “ultrasound imaging assembly” is otherwise not of the sort taught by Whiseant and not of the sort provided for in the examiner’s interpretation it is pertinent to establish for compact prosecution purposes that this feature would still be rejectable.
Specifically, the examiner notes that “ultrasound imaging assemblies” of the sort that are not rotational and are instead fixed and even potted in adhesive during assembly into the catheter/elongate member are old and well-known in the art and have well-known advantages such as allowing for a simpler operation and being more robust due to lacking moving components, and/or such as being more 
Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve Whiseant with the use of well-known ultrasound imaging assemblies instead of or in addition to Whiseant’s assembly because such embodiments have well-known advantages in terms of robustness and resolution.

Regarding claim 19, Whiseant further teaches: 19. The device of claim 18, wherein the wall thickness of the proximal portion of the tip member in is greater than the wall thickness of the distal portion of the tip member (This can be seen from Whiseant’s Figs. 2 and Figs. 3 directly. To explain more succinctly by example one can choose Figs. 2 then note that distal portion 210 is a continuation of the outermost layer, 202, and thus has a thickness the same as 202; however, this is far thinner than the combined thicknesses of 202, 212 and 216 which define the thickness from the OD of the member to the OD of lumen 250 in Fig. 2C or, more proximally, the combined thicknesses of 202 and 212 depicted which define the thickness from the OD of the member to the OD of the lumen 248 in Fig. 2B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

US 7846101 B2 by Eberle et al. is admitted prior art that describes a different, but notably advantageous, ultrasound imaging assembly that appears to be the same one used by the applicant in the specification. Notably this art, and the applicant’s admission, serves as the basis 

US 20150305710 A1 by Stigall et al. is another related art that was published more than a year prior to the applicant’s earliest priority claims and also appears to fully teach the ultrasound imaging assembly in even more detail than the Eberle art which may therefore later be relied upon by the examiner if the applicant amends the claims to have specific details of the assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793